UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ISIAM RAY FRIAR,
                               Plaintiff,
                                                                   20-CV-2627 (JPO)
                     -v-
                                                                         ORDER
 WYNDHAM VACATION RESORTS,
 INC. et al.,
                   Defendants.


J. PAUL OETKEN, District Judge:

       This case was removed from New York Supreme Court, New York County, on March

27, 2020. Counsel for the plaintiff is directed to file an appearance with this Court no later than

April 17, 2020.

       Counsel for the defendant shall serve a copy of this order on counsel for the plaintiff by

April 7, 2020.

       SO ORDERED.

Dated: March 31, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
